Title: From George Washington to John Hancock, 15 April 1776
From: Washington, George
To: Hancock, John



Sir
New York April 15. 1776

I am now to Inform you that on the 4th Instant I set out from Cambridge and arrived here on Saturday last—I came thro Providence, Norwich and New London in order to see and expedite the embarkation of the Troops—The third Brigade under the command of General Green was at New London when I left It, where there was a sufficient number of Transports to embark them, and most probably wou’d have arrived here before this, had It not been for a Severe Storm which happened the night they sailed which dispersed them, and I fear has done them some Injury.
General Spencer with the last Brigade marched from Roxbury the day I left Cambridge and would be at New London ready to embark in the return Transports which brought General Sullivans division to this place—The whole of the Troops may be reasonably expected here in the course of this Week—The badness of the Roads & difficulty of procuring Teams for bringing the Stores, baggage &c. have greatly prolonged their arrival at this place.
I have not had time since I came to look fully about me, but find many Works of defence begun & some finished—The

Troops are much dispersed, some on Long Island, Others on Staten Island &c.
I have ordered four Batallions from hence to Canada and am taking measures to have them forwarded to Albany by Water with all possible expedition—this will greatly expedite their arrival and ease the men of much fatigue—I have wrote General Schuyler of their coming that he may have necessary measures taken to hurry their march to General Thomas.
I am informed by General Putnam that the Militia that were called in for the support of this Town in case the Ministerial Army had arrived before our Troops, are all discharged, It being unnecessary to keep them longer.
All the Ships of War besides the Asia moved out of this Harbour on Saturday, and the Asia Yesterday, some of which are now below the Narrows and the rest gone to Sea.
Your favour of the 10th Instant by Major Sherburne, directed to General Putnam or the Commanding Officer here, came to hand on Saturday evening with three Boxes of Money which I shall deliver the Paymaster as soon as he arrives and Transmit you his Receipt for the same.
Having received Information from hence before my departure from Cambridge that Thirty peices of Heavy Cannon were wanting and essentially necessary for the defence of this place in addition to those already here, I took the liberty of applying to Adml Hopkins, whom I saw at New London, for that Number with the Mortars & Stores he brought from Providence, a List of which he had Transmitted you. he told me that as many were wanting for the defence of Providence river & the harbour at New London It was uncertain whether I cou’d have all I wanted, But that he wou’d send me all that could be spared.
I have not been able to get a Return of the Troops since I came as soon as I do, I will send It you. I am Sir with great respect and esteem Your Most Obedt Servt

Go: Washington

